Exhibit 10.23

CONTINGENT ADDENDUM TO LEASE AGREEMENT

THIS IS PREPARED WITH THE CONTINGENCY OF THE RENTAL OF THE FOLLOWING MENTIONED
PROPERTY. ADDENDUM TO LEASE DATED 15th OF NOVEMBER WITH A MOVE IN DATE OF
NOVEMBER 15, 2011 BETWEEN HENRY AMALGAMATED LLC, (LESSOR) AND ANGIE’S LIST,
INC., (LESSEE).

WHEREAS, Lessor and Lessee entered into the lease agreement dated March 1, 2009
for office space.

NOW THEREFORE, it is agreed that the Lease Agreement is hereby modified and
amended in the following respects to be effective November 15, 2011 with a move
in date of November 15, 2011. WIT:

 

  1. Paragraph (1) (Description of Premises) Lessor hereby leases additional
office space known as the following to the lessee: 1032 E Washington Street
46202.

 

  2. Paragraph (4) (Rent) The amount for the additional office space with square
footage of 4,600 will be $4,217.00 a month.

Except as specifically mentioned herein, all other terms and conditions of the
original Lease Agreement shall remain the same and unchanged

Henry Amalgamated LLC

Lessor

 

/s/ Karl Northern     Date:   12/20/2011

Angie’s List, Inc

Lessee

 

/s/ Robert R. Millard     Date:   12/20/2011